           Case 2:17-cv-00826-JFC Document 168 Filed 10/04/19 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                  OFFICE OF THE CLERK
                            WESTERN DISTRICT OF PENNSYLVANIA

                                    Joseph F. Weis, Jr. U. S. Courthouse
                                              700 Grant Street
                                           Pittsburgh, PA 15219
                                         www.pawd.uscourts.gov

JOSHUA C. LEWIS
   CLERK OF COURT                                                     IN REPLYING GIVE NUMBER
     412−208−7500                                                  OF CASE AND NAMES OF PARTIES


                                           Date: October 4, 2019



TO: MARGARET MAZUR

RE: MARGARET MAZUR vs. SOUTHWESTERN VETERANS CENTER
    Case Number: 2:17−CV−00826−JFC


   A Notice of Appeal has been filed in the above−referenced case. In accordance with Rule 3e of the
Federal Rules of Appellate Procedures, the $5 fee and the $500 docketing fee for the Notice of Appeal
must be paid to the District Court.

    These fees must be paid unless leave to proceed with the appeal in forma pauperis is granted by either
the District Court or the Court of Appeals.


                                         Very truly yours,
                                         JOSHUA C. LEWIS
                                         CLERK OF COURT

                                 By: /s/ jm2
                                         Deputy Clerk


cc: Patricia S. Dodszuweit, Clerk
 U.S. Court of Appeals
 21400 U.S. Courthouse
 601 Market Street
 Philadelphia, PA 19106
